Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marrero, J.), rendered March 10, 1998, convicting him of robbery in the second degree, robbery in the third degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the presentence report of the codefendant, which contained a statement made by the complainant, did not constitute Brady material which should have been disclosed by the People (see, Brady v Maryland, 373 US 83; People v Cwikla, 46 NY2d 434, 441).
The defendant’s remaining contention is without merit. Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.